Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
	Applicants' amendments and arguments filed in their response dated 06/14/2022 are acknowledged. In said response dated 06/14/2022 applicants’ have amended claim 91. Thus, amended claims 41, 71, 74 and 76-97 are pending in this application and are now under consideration for examination. Objections and rejections not reiterated from previous action are hereby withdrawn. 
Withdrawn-Claim Rejections: 35 USC § 112(b)
Previous rejection of claim 91 rejected under 35 U.S.C. 112(b), is being withdrawn due to claim amendments and persuasive arguments.
Maintained-Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 41, 71, 74 and 76-97 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7 of allowed patent US 10,597,684 B2. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claims are not patentably distinct from the reference claims, because the examined claims are either anticipated by, or would have been obvious over reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 41, 71, 74 and 76-97 of the instant application are directed to any non-naturally occurring microbial organism (genus of microbial organisms) comprising gene disruption of a gene encoding YciA CoA hydrolase and a metabolically engineered pathway for producing any bioderived product (as in claim 41);  said microbial organism further comprising any genetic alteration that increases expression of a protein encoded by pntAB … and attenuation of proteins encoded by ClpA, PTS system, pyruvate kinase and said microbial organism able to produce any bio-derived structure(s)/products (genus of bio-derived products). 
Although the reference claims 1-7 of allowed patent US 10,597,684 B2 are directed to “a non-naturally occurring microbial organism comprising (i) a genetic alteration that attenuates a cytochrome oxidase encoded by cydA or cydB, or an orthologous gene thereof, and a genetic alternation that increases expression of a NAD(P) transhydrogenase encoded by pntAB or an orthologous gene thereof; and (ii) a genetic alternation that attenuates a succinyl-CoA synthetase encoded by sucCD or an orthologous gene thereof, and a genetic alternation that attenuates a CoA hydrolase encoded by yciA or an orthologous gene thereof; …; the non-naturally occurring microbial organism further comprising a metabolically engineered pathway for producing a bioderived compound from a TCA cycle intermediate or a TCA cycle substrate; wherein said microbial organism is selected from the group consisting of bacteria, yeast, fungus or other microorganism applicable to a fermentation process; wherein the yield of the bioderived compound is increased relative to the absence of said genetic alteration;… wherein said bioderived compound is selected from the group consisting of 4-hydroxybutyrate (4HB), 1,4-butanediol (1,4-BDO), 1,3-butanediol (1,3-BDO), polyhydroxylbutanoate (PHB), butadiene, adipate, 6-aminocaproate, caprolactam, methacrylic acid, isopropanol, long chain alcohols, hexamethylenediamene, methyl methacrylate, butanol, 3-butene-1-ol, 3-butene-2-ol and crotyl-alcohol…”; claims 41, 71, 74 and 76-97 of the instant application listed above cannot be considered patentably distinct over claims 1-7 of allowed reference patent US 10,597,684 B2, when there is specifically recited embodiment that would mainly anticipate or render obvious claims 41, 71, 74 and 76-97 of the instant application, as the preferred embodiment in allowed patent US 10,597,684 B2 of the reference patent also includes claimed genetic modifications of the instant application; see Table 15-18; Examples II-IV, cols. 57-60; Example X, cols. 66-67; and entire document of US 10,597,684 B2 of the reference patent. 
Alternatively, claims 41, 71, 74 and 76-97 of the instant invention cannot be considered patentably distinct over claims 1-7 of allowed patent US 10,597,684 B2 when there is specifically disclosed embodiment in the reference patent that supports claims 1-7 of that patent and falls within the scope of the instant claims 41, 71, 74 and 76-97 herein, because it would have been obvious to one having ordinary skill in the art to modify claims 1-7 of allowed patent US 10,597,684 B2 by selecting a specifically disclosed embodiment that supports those claims. One of ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being preferred embodiment within claims 1-7 of allowed patent US 10,597,684 B2. Furthermore, the instant application and the cited allowed patent US 10,597,684 B2/claims use open-ended transitional term “comprising” which is inclusive of additional un-recited elements. 
Applicants’ have traversed the above ODP rejection with the following arguments: (see pages 7-8 of Applicants’ REMARKS dated 06/14/2022). 
	Applicants’ argue: “…Applicant respectfully requests that the rejection be held in abeyance until allowable subject matter has been indicated in the present application”.

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons. Examiner is maintaining the rejection for reasons made of record in the Office-action dated 12/15/2021, as none of the claims are in condition for allowance and therefore, the rejection is maintained.
Maintained-Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 41, 71, 74, 80, 82-84 and 95 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ramseier et al., (US 2015/0240273, in IDS), when given the broadest reasonable interpretation. 
Claims 41, 71, 74, 80, 82-84 and 95 of the instant application are directed to any non-naturally occurring microbial organism (genus of microbial organisms) comprising gene disruption of a gene encoding YciA CoA hydrolase and a metabolically engineered pathway for producing any bioderived product (as in claim 41); and said microbial organism able to produce any bio-derived structure(s)/products (genus of bio-derived products).
Ramseier et al., (US 2015/0240273, in IDS) disclose genetic alteration in a host cell that attenuates/deletes the expression of yciA gene (CoA hydrolase) and results in increased production of 4-hydoxybutyrate (4-HB)/bioderived product. Applicants’ are directed to following sections in Ramseier et al., (US 2015/0240273): Abstract; Fig. 1; paragraphs [0055], Example 1, deletion of yciA gene, a CoA hydrolase, paragraph  [0079]; deletion of TCA cycle enzymes other than succinyl-CoA synthetase or transferase, see Fig. 1; Table 1 A; Fig. 1 deletion of phosphoenolpyruvate carboxylase (PPC), paragraph [0006]; and entire document.
Hence, Ramseier et al., (US 2015/0240273, in IDS) is deemed to anticipate claims 41, 71, 74, 80, 82-84 and 95 of the instant application, when given the broadest reasonable interpretation. 
Since the Office does not have the facilities for examining and comparing applicants’ genetically modified recombinant host cells with the genetically modified recombinant host cells of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the genetically modified host cells of the prior art does not possess the same material structural and functional characteristics of the genetically modified host cells of the instant invention). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Applicants’ have presented following arguments for traversing the 35 USC § 102 following claim amendments (see page 9 of Applicants’ REMARKS dated 06/14/2022). 
	Applicants’ argue: “…See Office Action at page 8. However, the list of genes disclosed at Table 1 and Figure 1 of Ramseier correspond to genes, including YciA, that were evaluated for production of PHB-co-4HB in host cells (see, e.g., Ramseier at Figure 1 and Table 1), which is not the same as a microbial organism with a disruption in gene encoding a YciA CoA hydrolase and a metabolically engineered pathway for producing a bioderived compound from a TCA cycle intermediate.
	In view of at least the above, Applicant respectfully submits that independent claim 41 is not anticipated by Ramseier. Claims 71, 74, 80, 82-84 and 95 are dependent on claim 41, and are novel for at least the same reasons. Reconsideration and withdrawal of the rejection is respectfully requested.”

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments and assertions, examiner maintains Ramseier et al., (US 2015/0240273, in IDS) disclose genetic alteration in a host cell that attenuates/deletes the expression of yciA gene (CoA hydrolase) and results in increased production of 4-hydoxybutyrate (4-HB)/bioderived product. As a ready reference examiner below is reproducing certain relevant sections from Ramseier et al., (US 2015/0240273):
Chromosomal deletion of Yci A gene in strains 31 and 32

    PNG
    media_image1.png
    282
    401
    media_image1.png
    Greyscale

Production of PHB-co-4HB by strains 31 and 32 comprising Yci A gene deletion

    PNG
    media_image2.png
    246
    387
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    381
    408
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    90
    390
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    292
    478
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    297
    406
    media_image6.png
    Greyscale

Therefore, the disclosure of Ramseier et al., (US 2015/0240273, in IDS) is deemed to anticipate claims 41, 71, 74, 80, 82-84 and 95 of the instant application, when given the broadest reasonable interpretation. 
Maintained-Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 41, 71, 74 and 76-97 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramseier et al., (US 2015/0240273, in IDS) as applied to claims 41, 71, 74, 80, 82-84 and 95 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and further in view of San et al., (US 2010/0009418, in IDS), Pharkya et al., (US 2014/0371417, in IDS), Burgard1 et al., (US 8,673,601 B2, in IDS), Cotter et al., (FEMS Microbiol Lett., 1992, Vol. 91: 31-36), Burgard2 et al., (US 10,150,976 B2), Bond et al., (US 2014/0004578 A1) and Goff et al., (FEMS Microbiol Lett., 2009, Vol. 292: 297-305). 
Claims 41, 71, 74 and 76-97 of the instant application are directed to any non-naturally occurring microbial organism (genus of microbial organisms) comprising gene disruption of a gene encoding YciA CoA hydrolase and a metabolically engineered pathway for producing any bioderived product (as in claim 41);  said microbial organism further comprising any genetic alteration that increases expression of a protein encoded by pntAB … (as in claims 76-79); … increased expression of NADH dehydrogenase …cyoABCDE (as in claims 86-87); … and attenuation of proteins encoded by ClpA, PTS system, pyruvate kinase able to produce any bio-derived structure(s)/products (genus of bio-derived products (as in claims 88-92). 
Ramseier et al., (US 2015/0240273, in IDS) do not explicitly teach said microbial organism further comprising any genetic alteration that increases expression of a protein encoded by pntAB … (as in claims 76-79); … increased expression of NADH dehydrogenase …cyoABCDE (as in claims 86-87); … and attenuation of proteins encoded by ClpA, PTS system, pyruvate kinase able to produce any bio-derived structure(s)/products (genus of bio-derived products (as in claims 88-92).
Regarding claims 76-81, analogous art, San et al., (US 2010/0009418, in IDS) provide clear teaching, suggestion and motivation regarding genetic alteration in a host cell that increases expression of a protein encoded by pntAB and deletion of malate dehydrogenase (mdh) resulting in increase in the production of 4-hydoxybutyrate (4-HB);. Applicants’ are directed to following sections in San et al., (US 2010/0009418); Abstract; paragraphs [0011], [0026], [0051-0052]; Table 1; Example 5, paragraphs [0056-0057] and entire document.
Regarding claims 80-81 and 88, analogous art,  Pharkya et al., (US 2014/0371417, in IDS) teach genetically modified host cells including E.coli wherein said genetically modified host cell comprising genetic alteration/attenuation of cydA/cytochrome oxidase, and attenuation of sucCD operon (see Abstract; paragraphs [0773-0776], [0082-00810]); and increased production of 4-hydoxybutyrate (4-HB; paragraphs [0007-0008], [0022], [0099-0102], [0110], [0168]; Table 42 and entire document). 
Regarding claims 85 and 97, analogous art, Burgard1 et al., (US 8,673,601 B2, in IDS) teach genetically modified host cells including E.coli producing 1,3-BDO, wherein said genetically modified host cells comprising genetic alteration/attenuation of PTS system (entire document). 
Regarding claims 86-87, analogous art, Cotter et al., (FEMS Microbiol Lett., 1992, Vol. 91: 31-36), provide evidence, teaching, suggestion and motivation including the functional and structural information regarding overexpression of cyoABCDE operon involved in aerobic respiration (see Abstract; col. 2, page 31; Fig. 1, page 35; and entire document).
Regarding claims 82 and 88-89, analogous art, Burgard2 et al., (US 10,150,976 B2) teach genetically modified host cells including E.coli producing 6-aminocaproate, wherein said genetically modified host cells comprising genetic alteration/attenuation of PTS system (see Abstract; col. 42, lines 35-63; and entire document). 
Regarding claims 90-91, Bond et al., (US 2014/0004578 A1) teach genetically modified host cells comprising attenuation/deletion of menaquinol biosynthetic enzyme/menC that enables said microbial organism for performing redox imbalanced fermentation and producing a bioderived product of interest (see Abstract; Fig. 8; and entire document).
Regarding claim 92, Goff et al., (FEMS Microbiol Lett., 2009, Vol. 292: 297-305) provide evidence, teaching, suggestion and motivation including the functional and structural information regarding attenuation/deletion of ClpA, said gene is associated with stress and nitrogen metabolism involved in the metabolic pathway of carbon polymers and evidence that deletion inhibits the formation of carbon polymers such as polyhydroxyalkanoates (PHA) i.e., diverting carbon away from the formation of PHA (see Abstract; col. 1, paragraphs 2-3, page 303; and entire document).
Therefore, examiner takes the position that a skilled artisan depending on the experimental need and desired bioderived product formation in a genetically modified microbial organism, based on the teachings of San et al., Pharkya et al., Burgard1 et al., Cotter et al., Burgard2 et al., Bond et al., and Goff et al., will be able to modify Ramseier et al., teachings and combine said teachings to arrive at the instant invention.
Given this extensive teaching in prior art: (Ramseier et al., San et al., Pharkya et al., Burgard1 et al., Cotter et al., Burgard2 et al., Bond et al., and Goff et al.,) i.e., any non-naturally occurring microbial organism (genus of microbial organisms) comprising gene disruption of a gene encoding YciA CoA hydrolase and a metabolically engineered pathway for producing any bioderived product (as in claim 41);  said microbial organism further comprising any genetic alteration that increases expression of a protein encoded by pntAB …; … increased expression of NADH dehydrogenase …cyoABCDE; … and attenuation of proteins encoded by ClpA, PTS system, pyruvate kinase able to produce any bio-derived structure(s)/products (genus of bio-derived products, as taught by the instant invention and as claimed in claims 41, 71, 74 and 76-97 herein, is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”.
Hence, the above references render claims 41, 71, 74 and 76-97 prima facie obvious to one of ordinary skill in the art.  
Therefore, clams 41, 71, 74 and 76-97 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramseier et al., (US 2015/0240273, in IDS) as applied to claims 41, 71, 74, 80, 82-84 and 95 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and further in view of San et al., (US 2010/0009418, in IDS), Pharkya et al., (US 2014/0371417, in IDS), Burgard1 et al., (US 8,673,601 B2, in IDS), Cotter et al., (FEMS Microbiol Lett., 1992, Vol. 91: 31-36), Burgard2 et al., (US 10,150,976 B2), Bond et al., (US 2014/0004578 A1) and Goff et al., (FEMS Microbiol Lett., 2009, Vol. 292: 297-305).
Applicants’ have presented following arguments for traversing the 35 USC § 103 following claim amendments (see pages 9-10 of Applicants’ REMARKS dated 06/14/2022). 
	Applicants’ argue: “…Applicant contends that the teachings of Ramseier, San, Pharkya, Bugard ‘601, Cotter, Burgard ‘976, Bond and Goff, either alone or in combination, fail to render the claimed subject matter obvious.
	As described in the previous section of this response, Ramseier fails to teach or suggest a microbial organism comprising a disruption in gene encoding a YciA CoA hydrolase and a metabolically engineered pathway for producing a bioderived compound from a TCA cycle intermediate as recited in independent claim 41.
	… However, the mere fact that the cited art disclose a list of potential list of genes to alter does not provide any guidance to one of skill in the art on developing a microbial organisms comprising a metabolically engineered pathway combined with a disruption of a YciA gene that could efficiently produce a bioderived compound from a TCA cycle intermediate. As such, even if the disclosures of the cited art provided a motivation to combine, a person of skill in the art with the cited art in hand would not have arrived at the claims with a reasonable expectation of success.

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments and assertions, examiner maintains Ramseier et al., (US 2015/0240273, in IDS) disclose genetic alteration in a host cell that attenuates/deletes the expression of yciA gene (CoA hydrolase) and results in increased production of 4-hydoxybutyrate (4-HB)/bioderived product (for details see the rejection above).
Contrary to applicants’ arguments and assertions, examiner has provided ample evidence in the cited references that provide a skilled artisan teaching, suggestion, motivation and scientific reasoning i.e., genetic alterations that increase the production of precursors, intermediates and enhanced production of any bio-derived structure(s)/products from a TCA cycle intermediate. Hence, the expectation of success is high, as the structural and functional elements of the instant invention, as claimed in claims 41, 71, 74 and 76-97 is taught in the combined teachings of cited prior art. Examiner in the rejection above has also provided motivation and suggestion to modify the primary reference (applied reference) by the secondary references (teaching references).
Therefore, examiner continues to take the position that each and every element of the instant invention is taught in the combination of cited references and that the combined teachings in the cited prior art provides a reasonable expectation of success and predictability for the method of use of claimed composition and the claimed benefits are very much expected and predictable. 
The cited references are in congruence with the obviousness rejection and teach all limitations of the instant claims i.e., meet all the criteria and parameters (Teaching, Suggestion and Motivation) as defined by Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) and the rationale for TSM test (Teaching, Suggestion and Motivation) according to the KSR ruling.
	In addition, examiner continues to hold the position that examiner has endeavored to base the obviousness rejection based on the following Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Summary of Pending Issues
The following is a summary of issues pending in the instant application
Claims 41, 71, 74 and 76-97 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7 of allowed patent US 10,597,684 B2.
Claims 41, 71, 74, 80, 82-84 and 95 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ramseier et al., (US 2015/0240273, in IDS), when given the broadest reasonable interpretation. 
Claims 41, 71, 74 and 76-97 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramseier et al., (US 2015/0240273, in IDS) as applied to claims 41, 71, 74, 80, 82-84 and 95 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and further in view of San et al., (US 2010/0009418, in IDS), Pharkya et al., (US 2014/0371417, in IDS), Burgard1 et al., (US 8,673,601 B2, in IDS), Cotter et al., (FEMS Microbiol Lett., 1992, Vol. 91: 31-36), Burgard2 et al., (US 10,150,976 B2), Bond et al., (US 2014/0004578 A1) and Goff et al., (FEMS Microbiol Lett., 2009, Vol. 292: 297-305). 
Conclusion
	None of the claims are allowable. Claims 41, 71, 74 and 76-97 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652